NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MARITSA DEJESUS,                            )
                                            )
             Appellant,                     )
                                            )
v.                                          )   Case No. 2D17-2374
                                            )
A.M.J.R.K. CORP. and ALTAGRACIA             )
GUILLEN,                                    )
                                            )
             Appellees.                     )
                                            )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Richard A. Nielsen,
Judge.

John A. Anthony and John W. Landkammer
of Anthony & Partners, LLC, Tampa, for
Appellant.

Pedro W. Rodriguez of Pedro W. Rodriguez,
P.A., Tampa, for Appellee, A.M.J.R.K. Corp.

Curran K. Porto, Tampa, for Appellee,
Altagracia Guillen.


SLEET, Judge.

             Maritsa DeJesus challenges the trial court's Order on Proceedings

Supplementary, in which the court determined that property against which she holds a

lien is entitled to homestead protection against forced sale. Because the property is
owned by a corporation and because Altagracia Guillen, the natural person residing

there, possesses no ownership interest in the property, we reverse.

             The property in question is owned by A.M.J.R.K. Corp., of which Guillen is

the president and sole shareholder. In 2012, DeJesus suffered injuries on the property

and sued A.M.J.R.K. for damages. At that time, Guillen did not reside on the property.

In 2014, while the litigation was still pending, a quitclaim deed was prepared, signed,

and recorded attempting to transfer the property from A.M.J.R.K. to Guillen. However,

the deed lacked consideration, a corporate seal, and evidence of proper corporate

capacity or authority for the signatures, and the acknowledgment clause signed by the

notary was for an individual, not a corporation. Subsequently, in 2015, Guillen started

to reside on the property with her children. On December 8, 2015, the trial court

entered final judgment in DeJesus's favor in her suit against A.M.J.R.K. and awarded

her $390,649.64 in damages.

             In an effort to collect on her judgment, on January 11, 2016, DeJesus, as

the judgment creditor, filed a supplementary complaint alleging that A.M.J.R.K. had

attempted to transfer the property to prevent a forced sale of the asset. The

supplementary complaint further alleged that the first quitclaim deed was defective and

that the transfer from A.M.J.R.K. to Guillen was thus not effective. DeJesus sought a

constructive trust on the property and injunctive relief preventing A.M.J.R.K. from

transferring the asset. Finally, DeJesus sought to implead Guillen. While the

supplementary proceeding was pending, a second quitclaim deed purporting to transfer

the property from A.M.J.R.K. to Guillen was recorded, but it suffered from some of the

same defects as the first deed. On March 5, 2016, the trial court entered an order




                                           -2-
impleading Guillen as a third-party defendant in the case. The trial court subsequently

entered a temporary injunction preventing the transfer of the property.

              Following a hearing, the trial court entered its Order on Proceedings

Supplementary, in which it ruled (1) that both quitclaim deeds were defective and that

neither attempted transfer from A.M.J.R.K. to Guillen was effective; (2) that despite the

ineffective transfers, homestead attached to the property when Guillen began residing

there in 2015; (3) that since the property did not receive homestead status until after

DeJesus filed her action against A.M.J.R.K., DeJesus was entitled to a lien on the

property; and (4) that despite DeJesus' lien on the property, due to its homestead

status, the property was protected from forced sale or transfer to DeJesus.

              On appeal, DeJesus argues that the trial court erred in determining that a

corporation like A.M.J.R.K. could hold a homestead exemption on real property. We

agree. Article X, section 4(a), of the Florida Constitution, entitled "Homestead;

exemptions," provides as follows: "There shall be exempt from forced sale under

process of any court, and no judgment, decree[,] or execution shall be a lien

thereon, . . . property owned by a natural person." (Emphasis added.) As such, the

plain language of the Florida Constitution requires that the owner of the property be a

natural person to claim the homestead exemption. Here, neither attempt to transfer the

property to Guillen was successful, and the property continued to be owned by

A.M.J.R.K., a corporation.

              Nevertheless, the trial court determined that homestead attached to the

property because Guillen—a natural person—resides there. In doing so, the court cited

Callava v. Feinberg, 864 So. 2d 429 (Fla. 3d DCA 2003), as support for its conclusion




                                           -3-
that "Florida law does not require that a person be the owner of a homestead property

to be protected by the Florida constitution." The trial court, however, misreads the

holding in Callava.

              In that case the judgment creditor sought a lien on a home purchased by

Callava, the judgment debtor. However, the actual purchase of the home was made in

the name of "Jorge Gaviria, as Trustee," and Callava was a beneficiary of the trust. Id.

at 431. The trial court there imposed the lien, and the judgment creditor sought to

foreclose on it. Callava argued that the property was her homestead, but the trial court

entered the foreclosure judgment against her. On appeal, the Third District reversed,

concluding as follows:

              The constitutional provision "does not designate how title to
              the property is to be held and it does not limit the estate that
              must be owned. . . ." Southern Walls, Inc. v. Stilwell Corp.,
              810 So. 2d 566, 569 (Fla. 5th DCA 2002). "[T]he individual
              claiming homestead exemption need not hold fee simple title
              to the property." Id. (citing Bessemer Props., Inc. v. Gamble,
              158 Fla. 38, 27 So. 2d 832 (1946)). See also HCA Gulf
              Coast Hospital v. Estate of Downing, 594 So. 2d 774, 776
              (Fla. 1st DCA 1991) (beneficiary of spendthrift trust entitled
              to claim homestead exemption as to trust property). Thus,
              even if Callava owns only a beneficial interest in the
              property, she is entitled to claim a homestead exemption to
              the forced sale of the property and the trial court erred in
              foreclosing her interest in the property.

Id. (alteration in original) (emphasis added).

              Thus, Callava does not hold that a person need not own property to claim

homestead protection. Callava merely holds that one's ownership interest in the

property need not be fee simple title in order to obtain the homestead exemption from

the forced sale of the property to satisfy a judgment lien. While the judgment debtor in

Callava had some ownership interest in the property—as a beneficiary of the trust that



                                            -4-
owned it—in the instant case Guillen has no ownership interest, either legal or

equitable, in the property at issue. See In re Alexander, 346 B.R. 546, 547 (Bankr. M.D.

Fla. 2006) ("To qualify for Florida's homestead exemption, an individual must have an

ownership interest in a residence that gives the individual the right to use and occupy it as

his or her place of abode.").

              We also note that although Guillen is the president and sole shareholder

of A.M.J.R.K., such status did not give her an interest in the corporation's property. See

Mease v. Warm Mineral Springs, Inc., 128 So. 2d 174, 179 (Fla. 2d DCA 1961) ("The

stockholders do not have vested in them title in the corporate property."); see also

Hackney v. Niedecken, 133 So. 3d 1228, 1230 (Fla. 2d DCA 2014) (holding that status

as a corporate stockholder did not entitle that stockholder to payment made on

corporation's property). Accordingly, we must reverse the trial court's order and remand

for further proceedings consistent with this opinion.

              Reversed and remanded.


SILBERMAN and BADALAMENTI, JJ., Concur.




                                            -5-